Citation Nr: 1826639	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-40 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for scar, right lateral neck, residual of trichoepithelioma, squamous cell carcinoma.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.  The Veteran served in the Republic of Vietnam.

This matter came before the Board of Veterans Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issue of service connection for scar, right lateral neck, residual of trichoepithelioma, squamous cell carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD was caused by service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1157, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303(a), 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A full grant of benefits sought on appeal is granted herein.  As such, the Board finds that any error related to the VCAA with regard to the issue on appeal is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159;  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. § 3.304(f).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For benefits to be denied, "the preponderance of the evidence must be against the claim."  Id. at 54.

The Veteran contends that his PTSD is related to his military service in Vietnam.  The Board notes that the Veteran's DD-214 documents his receipt of the Vietnam Campaign Medal and Vietnam Service Medal as well as the Combat Action Ribbon.  The Board therefore finds that the Veteran is a combat veteran and his lay testimony alone may establish the occurrence of his claimed stressor if the stressor is related to that combat.  38 C.F.R. § 3.304(f).

A VA examination was provided in May 2012.  The examiner discussed the Veteran's military experience, noting that he volunteered for patrols and to watch bunkers and would be "in the bush" overnight.  He described seeing one friend shoot another friend and seeing that marine die.  The examiner did not find a diagnosis of PTSD as the Veteran did not report sufficient symptomatology to warrant a diagnosis.  

The Veteran's private medical provider submitted an April 2015 statement that she had been treating the Veteran since October 2014 for PTSD (diagnosed under DSM-V) associated with his Vietnam experiences.  The provider noted symptoms of flashbacks, recurring dreams, emotional reactivity, avoidance, emotional numbness, depression and anxiety, tenseness, loss of interest in activity, sleep problems and racing thoughts about Vietnam.  

A VA examination was provided in June 2015.  The examiner found that the Veteran met the full criteria for a PTSD diagnosis.  The examiner observed symptoms in all four clusters and found that they were clearly related to the Veteran's military experiences.  The examiner noted depression, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and problems with work and social relationships.  Regarding stressors, the examiner specifically noted experiences watching a marine die after being shot and "his fear while serving in combat."  The examiner also noted that the Veteran reported doing a lot of nighttime patrols and that he would become "trigger happy," emptying his clip into the jungle.  The examiner acknowledged the lack of diagnosis in the May 2012 VA examination, and opined that the Veteran's private treatment since that examination helped him be more aware of symptoms and more able to articulate them and that this accounted for the difference in diagnosis.  The examiner concluded that given the connection of the Veteran's symptoms to his stressors and the timeline of their onset after returning from Vietnam, the Veteran's PTSD was at least as likely as not due to service.

The Veteran contends that he has PTSD due to his in-service experience in Vietnam.  At the outset, the Board finds that the VA examinations are adequate for appellate review.  There is no evidence that the examiners were not competent or credible, and as the reports are based on the Veteran's statements, in-person examinations and the examiners' observations, the Board finds they are entitled to significant probative weight with respect to the severity of the Veteran's lumbosacral strain at the time of the examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).  

The Veteran's claimed stressors include various aspects of his Vietnam experience, including seeing another marine die after being shot as well as seeing other service members die, fear while serving in combat, and being sent to listening posts in the jungle and being on patrols at night.  In an April 2015 statement, the Veteran described being paranoid on patrols and emptying his clip at shadows, which is also noted in the June 2015 VA examination.   As the Veteran is a combat veteran, and his claimed stressors are related to combat and consistent with that experience, lay testimony is sufficient to establish the claimed stressor.  38 C.F.R. § 3.304(f).  The Board therefore concedes the Veteran's claimed stressor.  

The Board also finds that the Veteran has a diagnosis of PTSD that has been linked to his military experience by the competent medical evidence of record.  The June 2015 VA examiner found that the Veteran met the full criteria for PTSD based on his experience in Vietnam.  While the May 2012 examiner did not find that the Veteran had sufficient symptomatology for a PTSD diagnosis, the June 2015 examiner specifically found that this was due to the Veteran's difficulty articulating his symptoms, which was later overcome after several months of psychiatric treatment, rather than to the absence of symptoms.  The Board also notes that the June 2015 VA examiner's diagnosis is supported by opinion of the Veteran's private medical provider, who treated him for PTSD.  The preponderance of the medical evidence of record therefore indicates that the Veteran has a PTSD diagnosis linked to his military service in Vietnam.  

The Board therefore finds that the evidence of record supports the conclusion that the Veteran has a diagnosis of PTSD that has been linked by the medical evidence to the Veteran's in-service stressor.  Service connection for PTSD is therefore warranted.  38 C.F.R. §§ 3.102, 3.303(a) (2017).


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

The Veteran contends that his trichoepithelioma/squamous cell carcinoma, with residual scar, was caused by exposure to herbicide agents in Vietnam.  The Board notes that the RO already conceded the Veteran's service in the Republic of Vietnam and his resulting presumed exposure to herbicide agents.  The Veteran was provided a VA examination for his right neck scar in May 2011.  However, the Board notes that while the examiner observed the scar and noted the Veteran's history of trichoepithelioma/squamous cell carcinoma, he did not provide an opinion regarding whether the Veteran's right neck scar was related to service.  

The Board notes that the fact that a VA herbicide agent presumption has not been established for a particular disorder is not dispositive of the issue of nexus and consideration must still be given to the exposure.  As the Veteran has been found to have a scar as a residual of trichoepithelioma/squamous cell carcinoma and his presumed exposure to herbicide agents has been conceded, a VA examination to provide a nexus opinion is required.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination, to determine the etiology of his right neck scar as a residual of trichoepithelioma/squamous cell carcinoma.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residual scar is related to the Veteran's active service, to include his presumed exposure to herbicide agents in Vietnam.  In this regard, the examiner is advised that the fact that a VA presumption has not been established for a particular disorder is not dispositive of the issue of nexus and consideration must still be given to the exposure.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the onset and persistence of his symptoms.  

2.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


